Affirmed and Memorandum Opinion filed February 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00802-CR

                            JOEL BLAIR, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 244th District Court
                            Ector County, Texas
                    Trial Court Cause No. C-17-1047-CR

                 MEMORANDUM                      OPINION

      Appellant Joel Blair appeals his conviction for driving while intoxicated Tex.
Penal Code § 49.09(b)(2). Appellant’s appointed counsel filed a brief in which he
concludes the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2